Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the control circuitry" in lines 16 and 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Betensky (U.S. 20140063261) in view of Dunne (U.S. 20180095164) in further view of Franco (U.S. 9656120)
claim 1, Betensky discloses a golf laser rangefinder comprising:
a housing defining a cavity (Fig. 1-2, housing inherently has cavity to accommodate electronics), the housing including a pair of opposing side wall portions (Fig. 1-2, housing has  opposing sidewalls), 
an objective optic supported by the housing, the objective optic comprising one or more objective lenses (Par. 30 objective lens 2, Fig-7-10 illustrate objective lens system);
an eyepiece optic supported by the housing, the eyepiece optic comprising one or more eyepiece lenses (Fig. 11-12, eye lens system);
a view-thru display assembly (Par. 32, internal microdisplay 42) disposed along an optical path 
a laser source (Par. 31, laser transmitter 29) for generating a laser beam, the laser beam extending along a laser beam axis, the laser source being operatively coupled to the control circuitry; 
and a photo detector (Par. 34 photodetector 18) 
While Betensky does not explicitly disclose the photo detector is electrically connected an amplifying circuitry, the amplifying circuitry being operatively coupled to the control circuitry, It is well known in the art to amplify the output of a photodetector.
Accordingly, it would have been obvious of a person skilled in the art to further modify the rangefinder of Betensky through routine experimentation such that image signal processor (27) disclosed in Betensky includes amplifying circuitry which is coupled to control circuitry (31) (see Betensky Fig 9) so that the photo detector is electrically connected to an amplifying circuitry, the amplifying circuitry being operatively coupled to the control circuitry, since it would increase the signal to noise ratio.
However, Betensky does not explicitly disclose disposed along an optical path between the objective optic and the eyepiece optic, the view-thru display assembly being disposed rearward of the objective optic and the eyepiece optic being disposed rearward of the view-thru display assembly so that a scene or subject can be viewed through the eyepiece optic and a plurality of display elements 
one of the side wall portions defining a pocket;
a magnet received in the pocket;
Dunne discloses disposed along an optical path between the objective optic and the eyepiece optic (Fig. 2A, display 146 is between eyepiece optic 122 and objective optic 128), the view-thru display assembly being disposed rearward of the objective optic and the eyepiece optic being disposed rearward of the view-thru display assembly so that a scene or subject can be viewed through the eyepiece optic and a plurality of display elements (Fig. 3B, display elements displayed on display 146, Par. 27) selectively displayed by the view-thru display assembly are superimposed on the scene or subject being viewed;
However, Dunne does not disclose one of the side wall portions defining a pocket;
a magnet received in the pocket;
Franco discloses one of the side wall portions defining a pocket (Col. 9 Lns. 40-43, recesses in housing);
a magnet received in the pocket (Col. 9 Lns. 40-43, magnets 604 disposed within recess);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder display of Betensky with the display and arrangement of optics, as taught by Dunne to provide Betensky with the advantage of providing the user with various information collected by the rangefinder. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Betensky with magnetic attachment means, as taught by Franco to provide Betensky with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
claim 2, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Betensky does not disclose the side wall portion opposite the side wall portion defining the pocket has a display screen and a plurality of control buttons for providing ranging data.
Dunne discloses the side wall portion opposite the side wall portion defining the pocket has a display screen (Fig. 1C, display 118) and a plurality of control buttons (Fig. 1C, buttons 120) for providing ranging data.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder display of Betensky with the external display and buttons, as taught by Dunne to provide Betensky with the advantage of providing the user with various information collected by the rangefinder. 
Regarding claim 3, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
However, Betensky does not disclose the display screen and plurality of control button are operable when the laser rangefinder is mounted on a ferromagnetic surface by way of the magnet.
Dunne discloses the display screen and plurality of control button are operable (Fig. 1C, buttons and display on exterior and accessible) when the laser rangefinder is mounted on a ferromagnetic surface by way of the magnet. It is noted that when taken in combination with Franco, which discloses mounting an electronics device via the magnet, one of ordinary skill would readily recognize the combination as whole discloses the claimed limitations of a device incorporating the magnetic mount with a display and buttons being operable.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder display of Betensky with the external display and 
Regarding claim 6, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Betensky does not disclose the pocket is defined on an outside surface of the side wall portion.
Franco discloses the pocket is defined on an outside surface of the side wall portion (Col. 9 Lns. 40-43, magnets 604 disposed within recess, Fig. 6, 2 recesses in housing on outside surface).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Betensky with magnetic attachment means, as taught by Franco to provide Betensky with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 7, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Betensky does not disclose the pocket is a rectangular pocket and a rectangular magnet is received therein.
While Franco does not explicitly disclose the pocket is a rectangular pocket and a rectangular magnet is received therein, Franco discloses a circular pocket and circular magnet (Fig. 6, magnet 604) and would be a matter of change in shape to provide a rectangular shape to the pocket and magnet and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	

Regarding claim 8, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Betensky does not disclose the pocket is a circular pocket and a circular magnet is received therein.
Franco discloses the pocket is a circular pocket and a circular magnet is received therein (Fig. 6 circular magnet 604 received in circular pocket)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Betensky with magnetic attachment means, as taught by Franco to provide Betensky with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 9, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Betensky does not disclose an orientation sensor for detecting a present orientation of the housing, wherein a display on the display screen reflects the present orientation.
While Dunne does not explicitly disclose an orientation sensor for detecting a present orientation of the housing, wherein a display on the display screen reflects the present orientation, Dunne discloses (Fig. 4B, 5B, Claim 7) display provides information in first orientation when device displaced horizontally and display provides information in second orientation when displaced vertically and therefore would inherently incorporate an orientation sensor to detect the change in orientation to achieve the disclosed functions seen in Fig. 4B, 5B and therefore meets the claimed limitation. 
claim 10, Betensky discloses a golf laser rangefinder capable of magnetic attachment to a ferromagnetic surface, the golf laser rangefinder comprising:
a housing defining a cavity (Fig. 1-2, housing inherently has cavity to accommodate electronics), the housing including a pair of opposing housing side wall portions (Fig. 1-2, housing has opposing sidewalls), 
an objective optic supported by the housing, the objective optic comprising one or more objective lenses (Par. 30, objective lens 2, Fig. 7-10 illustrate objective lens system);
an eyepiece optic supported by the housing, the eyepiece optic comprising one or more eyepiece lenses (Fig. 11-12, eye lens system);
a view-thru display assembly (Par. 32, internal microdisplay 42) disposed along an optical path 
a laser source (Par. 31, laser transmitter 29) for generating a laser beam, the laser beam extending along a laser beam axis, the laser source being operatively coupled to the control circuitry; 
and a photo detector (Par. 34, photodetector 18)
While Betensky does not explicitly disclose the photo detector is electrically connected an amplifying circuitry, the amplifying circuitry being operatively coupled to the control circuitry, It is well known in the art to amplify the output of a photodetector.
Accordingly, it would have been obvious of a person skilled in the art to further modify the rangefinder of Betensky through routine experimentation such that image signal processor (27) disclosed in Betensky includes amplifying circuitry which is coupled to control circuitry (31) (see Betensky Fig 9) so that the photo detector is electrically connected to an amplifying circuitry, the amplifying circuitry being operatively coupled to the control circuitry, since it would increase the signal to noise ratio.
However, Betensky does not disclose one of the side wall portions having a magnetic attraction region traversing the one of the pair of side wall portions;

disposed along an optical path between the objective optic and the eyepiece optic, the view-thru display assembly being disposed rearward of the objective optic and the eyepiece optic being disposed rearward of the view-thru display assembly so that a scene or subject can be viewed through the eyepiece optic and a plurality of display elements selectively displayed by the view-thru display assembly are superimposed on the scene or subject being viewed;
Dunne discloses disposed along an optical path between the objective optic and the eyepiece optic (Fig. 2A, display 146 is between eyepiece optic 122 and objective optic 128), the view-thru display assembly being disposed rearward of the objective optic and the eyepiece optic being disposed rearward of the view-thru display assembly so that a scene or subject can be viewed through the eyepiece optic and a plurality of display elements (Fig. 3B, display elements displayed on display 146, Par. 27) selectively displayed by the view-thru display assembly are superimposed on the scene or subject being viewed;
However, Dunne does not disclose one of the side wall portions having a magnetic attraction region traversing the one of the pair of side wall portions;
a magnet positioned at the side wall portion at the magnetic attraction region;
Franco discloses one of the side wall portions having a magnetic attraction region traversing the one of the pair of side wall portions (Col. 9 Lns. 40-43, recesses in housing wall hold magnets);
a magnet positioned at the side wall portion at the magnetic attraction region (Col. 9 Lns. 40-43, magnets 604 disposed within recess);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder display of Betensky with the display and arrangement of optics, as taught by Dunne to provide Betensky with the advantage of providing the user with various information collected by the rangefinder. 


Regarding claim 11, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Betensky does not disclose the magnet is received in a pocket at one of the side wall portions having the magnetic attraction. 
Franco discloses the magnet is received in a pocket at one of the side wall portions having the magnetic attraction (Col. 9 Lns. 40-43, magnets 604 disposed within recess).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Betensky with magnetic attachment means, as taught by Franco to provide Betensky with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 12, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Betensky does not disclose the pocket is an exterior-facing pocket and the exterior-facing pocket has the magnet received therein.
Franco discloses the pocket is an exterior-facing pocket and the exterior-facing pocket has the magnet received therein (Fig. 6, exterior pocks receive magnets 604).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Betensky with magnetic attachment 
Regarding claim 13, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Betensky does not disclose the pocket is a rectangular pocket and a rectangular magnet is received therein.
While Franco does not explicitly disclose the pocket is a rectangular pocket and a rectangular magnet is received therein, Franco discloses a circular pocket and circular magnet (Fig. 6, magnet 604) and would be a matter of change in shape to provide a rectangular shape to the pocket and magnet and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Betensky with magnetic attachment means, as taught by Franco to provide Betensky with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 14, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Betensky does not disclose a plurality of circular magnets extend along the magnetic attraction region
Franco discloses a plurality of circular magnets extend along the magnetic attraction region (Fig. 6 circular magnets 604 received in circular pocket)

Regarding claim 15, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Betensky does not disclose the magnetic attraction region extends diagonally across the respective side wall portion.
While Franco does not explicitly disclose the magnetic attraction region extends diagonally across the respective side wall portion, this would be a matter of rearrangement of parts (MPEP 2144.04) as Franco discloses two magnetic pieces and one of ordinary skill would readily recognize the orientation of the magnets in the sidewall would not change the functionality and would be obvious engineering choice. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Betensky with magnetic attachment means, as taught by Franco to provide Betensky with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 16, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 15. 
Betensky discloses each of the side wall portions is rectangular (see Fig. 1-2, sidewall portions are rectangular)
However, Betensky does not disclose the magnetic attraction region extends diagonally from a corner to a corner of the one of the side wall portions.
Franco does not explicitly disclose the magnetic attraction region extends diagonally from a corner to a corner of the one of the side wall portions, this would be a matter of rearrangement of parts (MPEP 2144.04) as Franco discloses two magnetic pieces and one of ordinary skill would readily recognize the orientation of the magnets in the sidewall would not change the functionality and would be obvious engineering choice
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Betensky with magnetic attachment means, as taught by Franco to provide Betensky with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 17, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Betensky does not disclose the side wall portion having the magnetic attraction region is a first side wall portion and the side wall portion having a display screen and a plurality of control buttons for providing ranging data is a second side wall portion opposite the first side wall portion.
Franco discloses the side wall portion having the magnetic attraction region is a first side wall portion (Fig. 6, magnets 604 in first sidewall). 
However, Franco does not disclose a plurality of control buttons for providing ranging data is a second side wall portion opposite the first side wall portion.
Dunne discloses a plurality of control buttons for providing ranging data is a second side wall portion opposite the first side wall portion (Fig. 1C, display 118 and buttons 120 in second wall). It is noted that when taken in combination with Franco, which discloses the magnet on one sidewall and a button on the opposite sidewall, one of ordinary skill would readily recognize the control buttons 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Betensky with magnetic attachment means, as taught by Franco to provide Betensky with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder display of Betensky with the display and arrangement of optics, as taught by Dunne to provide Betensky with the advantage of providing the user with various information collected by the rangefinder. 
Regarding claim 18, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 17. 
However, Betensky does not disclose the display screen and the plurality of control buttons are operable when the magnetic attraction region is attached to a ferromagnetic surface.
Dunne discloses the display screen and the plurality of control buttons are operable when the magnetic attraction region is attached to a ferromagnetic surface. (Fig. 1C, buttons and display on exterior and accessible) 
It is noted that when taken in combination with Franco, which discloses mounting an electronics device via the magnet, one of ordinary skill would readily recognize the combination as whole discloses the claimed limitations of a device incorporating the magnetic mount with a display and buttons being operable.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder display of Betensky with the external display and 
Regarding claim 19, Betensky discloses a golf laser rangefinder capable of magnetic attachment to a ferromagnetic surface, the golf laser rangefinder comprising:
a housing defining a cavity (Fig. 1-2, housing inherently has cavity to accommodate electronics), the housing including a pair of opposing housing side wall portions (Fig. 1-2, housing has opposing sidewalls), 
an objective optic supported by the housing, the objective optic comprising one or more objective lenses (Par. 30 objective lens 2, Fig. 7-10 illustrate objective lens system);
an eyepiece optic supported by the housing, the eyepiece optic comprising one or more eyepiece lenses (Fig. 11-12, eye lens system);
a view-thru display assembly (Par. 32, internal microdisplay 42) disposed along an optical path 
a laser source (Par. 31, laser transmitter 29) for generating a laser beam, the laser beam extending along a laser beam axis, the laser source being operatively coupled to the control circuitry; 
and a photo detector (Par. 34, photodetector 18) electrically connected an amplifying circuitry, the amplifying circuitry being operatively coupled to the control circuitry.
However, Betensky does not disclose a first side wall portion defining a pocket and a second side wall portion opposite the first wall portion having an electronic display panel and a plurality of control buttons, wherein the display screen and the plurality of control button are operable when the laser rangefinder is mounted on a ferromagnetic surface by way of the magnet;
a magnet received in the pocket in the first side wall portion;
disposed along an optical path between the objective optic and the eyepiece optic, the view-thru display assembly being disposed rearward of the objective optic and the eyepiece optic being disposed rearward of the view-thru display assembly so that a scene or subject can be viewed through 
Dunne discloses a second side wall portion opposite the first wall portion having an electronic display panel and a plurality of control buttons (Fig. 1c, display 118 and buttons 120 on sidewall), wherein the display screen and the plurality of control button are operable when the laser rangefinder is mounted on a ferromagnetic surface by way of the magnet
It is noted that when taken in combination with Franco, which discloses mounting an electronics device via the magnet, one of ordinary skill would readily recognize the combination as whole discloses the claimed limitations of a device incorporating the magnetic mount with a display and buttons being operable.  
disposed along an optical path between the objective optic and the eyepiece optic (Fig. 2A, display 146 is between eyepiece optic 122 and objective optic 128), the view-thru display assembly being disposed rearward of the objective optic and the eyepiece optic being disposed rearward of the view-thru display assembly so that a scene or subject can be viewed through the eyepiece optic and a plurality of display elements (Fig. 3B, display elements displayed on display 146, Par. 27) selectively displayed by the view-thru display assembly are superimposed on the scene or subject being viewed;
However, Dunne does not disclose a first side wall portion defining a pocket, a magnet received in the pocket in the first side wall portion;
Franco discloses a first side wall portion defining a pocket (Col. 9 Lns. 40-43, recesses in housing wall hold magnets), a magnet received in the pocket in the first side wall portion (Col. 9 Lns. 40-43, magnets 604 disposed within recess);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder display of Betensky with the display and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Betensky with magnetic attachment means, as taught by Franco to provide Betensky with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 20, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 19. 
However, Betensky does not disclose the pocket is a rectangular pocket and a rectangular magnet is received therein.
While Franco does not explicitly disclose the pocket is a rectangular pocket and a rectangular magnet is received therein, Franco discloses a circular pocket and circular magnet (Fig. 6, magnet 604) and would be a matter of change in shape to provide a rectangular shape to the pocket and magnet and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Betensky with magnetic attachment means, as taught by Franco to provide Betensky with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 21, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 19. 
Betensky does not disclose the pocket in the first side wall portion is an outwardly facing pocket with the magnet received therein.
Franco discloses the pocket in the first side wall portion is an outwardly facing pocket with the magnet received therein. (Col. 9 Lns. 40-43, magnets 604 disposed within recess, Fig. 6, 2 recesses in housing on outside surface).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Betensky with magnetic attachment means, as taught by Franco to provide Betensky with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 

Claims 4-5, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betensky (U.S. 20140063261), Dunne (U.S. 20180095164) and Franco (U.S. 9656120) in view of Jang (U.S. 20070101593) 
Regarding claim 4, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Betensky does not disclose the magnet is not exteriorly exposed on the housing.
Jang discloses the magnet is not exteriorly exposed on the housing (Fig. 1-2, magnets 12 are disposed in interior pocket spaces).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Betensky with magnetic attachment means, as taught by Jang to provide Betensky with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects. 
Regarding claim 5, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Betensky does not disclose the pocket is defined on an inside surface of the side wall portion.
Jang discloses the pocket is defined on an inside surface of the side wall portion (see annotated figure below).

    PNG
    media_image1.png
    256
    256
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Betensky with magnetic attachment means, as taught by Jang to provide Betensky with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects while hiding the magnetic connection from the user. 
Regarding claim 22, Betensky discloses the claimed invention substantially as claimed, as set forth above in claim 19. 
However, Betensky does not disclose the pocket in the first side wall portion is an inwardly facing pocket with the magnet received therein.
Jang discloses the pocket in the first side wall portion is an inwardly facing pocket with the magnet received therein. (see annotated figure below).

    PNG
    media_image2.png
    256
    256
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser rangefinder housing of Betensky with magnetic attachment means, as taught by Jang to provide Betensky with the advantage of being able to quickly and easily attach and detach the rangefinder to various objects while hiding the magnetic connection from the user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711